OFFICE                  OF THE AITORNEY                                       GENERAL                     OF TEXAS
                                                                                AUSTIN




                    ~oonordl~ Jaak ?Fieeh
                    county Attolno~
                    a?own8rill*, To%88




                                                                                                                        1940, ,ou%ker   us
                                                                                                                        yo u md to lhlbltr
                                                                                                                        quest for that OFti-
                                                                                                                        n that oplnlon, in
                                                                                                                        Vernon@8 Civil ztat-
                                                                                                                       juQed to Es flte
                                                                                                                       @&ant, whereas the
                                                                                                                       , fnaludiag eo8ter
                    was seven hun                                                                                       t&xi- units ~urolmsd
                                                                                                                         ltrclf an6 the other
                                                                                                                         property to l pri-
                                                                                                   fits   hundhd   dollus,   the
                                                                                                   torasy'e   fees  in the am of
                                                                                                   y and interest    hul beon sl-
                                                                                                  d a8 ao8tar
                                                                                              ,P8ldmchiblt8
                                                                                 0a5b dirtrlbutloa of the pro-
                                                                                iblt A the ton per QQnt
                                                                     U ;not bo paid rime the property aid
                                                                     to pay 8ll cort.8and bura due. Cndw
                                                                     8ueh   sttornsr@8                         r888           W~FI                set         up ta
                                     of the Costa, thur bola& t;irsn                                                                                         priority
                                               In loootdu108 with OUT                                                                                        58id OFill-
                    ion NO. lms, you 8ra ldtlrad   that your 8xhibltB                                                                                         s'ets‘up
                    the proper o&hod of dirtzibutton with rmiwmce                                                                                            to ruoh
                    8ttorwP8   Sea8.
                              Tn your letter of August isa,1940, you requert
                    our opinion in ros~onro to thn following two quertlons:
                                   "Firstt                     A ~UkiOi~l'CO~~O~tiOIl                                               ti l*=,
                         prior          to the           snsatfmnt                    Of          6sid         &tiOlQ                  9343b,




“~Co”“.*“.r.*.^r.         __^___   ^”   ___.._-    ._.   -__._-..-..-..     __,...-   I   . . . ..-__   .---   ..-__   I-._    .-    __..   -..    ..~....     --
                                                                                          t




                                8 certain piooe of prop
                                Ii+  for do~lnquen$ Ourr,




    rwttnt of   the judgmrat8 a&nati          it,    the urrtion
    lrt8~8 whsther thm aOUr% oo8t8 in the 8afd ?or#mr
    Suit WS ahargwbla l8 aoort   Oo8t8 ia tb  joist
    tax tnit, and pmbls         dollar for dollar,under
    Sootion 6 of said Article 'IMSb, or only the pro
    m,ta put Of said OOUrt OOSta Oan b8 CO~SOt86
    by tha raid Muniolpality.




          motion 6 ot &tiolr 734Sb, vtrnon's                       tiril      ststuter,
read8 a8 follow8t
            '.ul OOtUt OOst8, inoludi.us       OOSb8  O? BOZT-
     ing  proo~88     in any suit hwodter         brou@t by-.or
    in behalf & 8ly tUb6          UaitS iOr d@lilkQUWL$ tU8S
    in whioh Suit8      811 othar~tuiaq       Uaita  having    l
    4 r linq u r nt tax alaim a&IISt       suoh property Of my
    98rt    theroct,h8VO bMn      b&hadSd,        toqether with
    all UpQZl8.D Of iOX%OlQSUrQ         Sala and SUOh r8aSOW
    8bh   SttO~~~c8 fO88 l 8 MY         ?M IILOUWd            by    th0
    intarplMde6   or intUTSnitt#        %sxbIg      UXiitS,        not    ox-
    oeedltqten per     sent,   (101)   a?   the amount sued               for,,
HOnOreblQ J4ok WlQoh, Pa@, 3



      such 4ttOrtlOJ’S    iQO8 t0 b0 SUbjSet  to the 4ppr0~81
      of the court tOgQthQr rith SuOh nuonablo ox-
      p8nso8   es the texing Unit8 may inour in proaur-
      ing  dete and information PS to the me,       identltiy
      sad looetion     of nOos88er~ parties  end in proour-
      ing nooe884ry lo&       doSOriptiOn8 o? the pro?orty,
      shall be ahargoabls a8 court oo8ts.w

             In SoOtIon 9 o? said Aot it           18 prOYidod that when
property    whlah her bO8n bought in by a taxing unit ?or the
U88 and bOns?it Of ItSQl? and other tUin8   IlilitS
                                                  18 801d
by S&id taxing unit whloh has thus puroharod th& s-e, the
prooood8 thoroo? shall be rooolvsd by it?or legeunt o? it-
self end all othei said taxing unit8 adjudgedin Mid 8uit
to hare a tex l&en ageinrt said prOpQrty, "and artor peylng
all ooets end lxpon8o8, shall be distributed 8mong 8uoh
tuing Units pra rota and Ln proportion to the amount o?
their tax lien8 against Suoh pr0pQrt.yas established in
Said judgcmnt.* As held in our opinion No. O-1695, the of-
?QOt O?.the eboYQ prO?iQiOllQ148 t0 giYQ priority to OOStS
end OX~QKISOSOYer'thQ tax reoovsry a? the rarloua taxing
                 it is also our opinion that thQ oo8ts and
UttitS. HclllQtor,
OXDOttSQB   lW?OROd   t0   in   said SQOtiOn   9   and   thU8   gi7Qn   prior-
ity era tho OOStS and OXDStl888mQntloned in SQOtiOn 6 O?
said Act, that is, the oosts and roa3onabl.esxponsor in-
ourrod and allowQd in thQ partioular ?onolos~ro        ault.
Hen00  then is no StQtUtQ whloh would MkO the OOStS in-
curred in the 1933 ?OrQOlOQuFQ suit prior to the tax olaim
Of th8   other tUhlg     Ulite.  ws do think, however, that the
OOStS  iAalWrQd   in that Suit when roduord to jUd@mt        8lOng
aid4 the tU olaine thon QXiSti.Zlg      in behal? of thQ phinti??
texim Unit     in that 0880 thonupon 0-Q to OOOUDY the 84QiO
StQtU8  a8 thQ tUQ8      therein recorQr4d. Our ejwiworto
J'OUr?ir6t    qUQQtiOtl,  thQrQ?OTO , 18 that thQ o sts Inourrod
In tho 1983 suit should bQ added to the tar a4aim o? thQ
mUniOip8l OOrpOratiOn r9UOYQring thet judgmQnt aridPOt up
?or pro rata peymQnt, rather than giving ths s&no priority.

          AS noted ebots, tho only item8 &Yen priority
4rQ the OOStS and eQQn888 mentionedin SQOtiOSl 6 Of Art1010
934bb. T~Q O~Q Dollar foe ellarod>.    tax oolleotor  in
ArtiClQ 7531, RsYi8ed CiYil St4tUtQ8, i8:nOt $iVQIt Quoh
priority end it also shouldbe sot up for pr0 rate paytimnt